The opinion of the court was delivered by
Hall, J.
It is insisted, in behalf of the defendants, that the contract between the plaintiff and the town was a wagering contract, and for that reason should be held illegal and void. Since the case of Collamer v. Day, 2 Vt, 146, the doctrine has been considered as settled in this state, that all wagers are illegal, and that therefore the winning party to a wager will in no case be allowed to recover of the loser for the money or property won. If in this case the plaintiff is to be considered as suing for the recovery of a wager, there can be no doubt the defence should be held sufficient.
It may, perhaps, be difficult to give a legal definition of a wager. In ordinary acceptation, a wager is the placing of something valuable, belonging in part to each of two individuals, in such a position, that it is to become the sole property of one, upon the result of some unsettled question. Each of the parties risks something, which he may lose, and each may gain something, beyond what he risks. If he merely hazard the loss of something, without any expectation, in any event, of having more in return than he ventures, it would not seem to be a wager.
It does not appear to us, that the present was what can be properly termed a wagering contract. The plaintiff may be said to have risked his compensation upon the event of the pauper being found *294to have a legal settlement in Sandgate. But he was in no event to have move than he ventured ; the most he was to receive was a reasonable compensation for his services. It is merely a case, where a party performs a service, for which he is entitled to compensation, but which he agrees to relinquish upon the happening of some future event. It properly belongs to the class of “ no cure no pay cases,” upon the expediency of which we are not called upon to express an opinion; but which we find no ground for declaring to be illegal.
The case of Pawlet v. Sandgate, 19 Vt. 621, is much relied upon by the counsel for the defendants. That was an action by Pawlet to recover of Sandgate compensation for the expenses of Pawlet in supporting the pauper, in which Pawlet claimed to recover for the services of the present plaintiff; but the court held the town of Sandgate not liable for such services. The decision was not on the ground, that the contract between Edson, the present plaintiff, and the town of Pawlet was illegal, as between them; but because the court thought, it would be against sound policy to allow one town to recover compensation of another under such circumstances. The court did not undertake to decide, that Pawlet might not be liable for those expenditures, but only that they were to be considered, as not having been made by Pawlet in good faith towards Sandgate. We agree, that sound policy requires, that one town should not be allowed to charge such contingent expenditures to another; but that is quite a different question from that now under consideration, — whether the town, which contracts for such expenditures, shall be bound to pay for them.
The other objections, which the counsel take to the decision of the county court, we think are also untenable. The overseers of the poor had authority to bind the town of Pawlet to pay a reasonable compensation for the support of the pauper; and as that was the extent, to which they undertook to bind the town, we do not perceive any ground for saying they exceeded their authority. The fact, that the overseers had agreed among themselves not to make such a contract with the plaintiff, as the auditors find they did after-wards make, was properly excluded. It was but the offer of a party to prove his own declarations in his own favor; which were clearly inadmissible. The judgment of the county court is affirmed.